236 F.2d 417
Mrs. Madeliene Twinam THOMAS, Appellant,v.J. R. CHAMBERLAIN et al., Appellees.
No. 12689.
United States Court of Appeals Sixth Circuit.
June 27, 1956.

Appeal from the United States District Court for the Eastern District of Tennessee, Chattanooga; Leslie R. Darr, Judge.
Roberts & Weill, Chattanooga, Tenn., Frank M. Gleason, Rossville, Ga., for appellant.
Ellis K. Meacham and J. W. Anderson, Chattanooga, Tenn., for appellees.
Before ALLEN, McALLISTER, and MILLER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of the record, the briefs of the parties, and the argument of counsel in open court, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the judgment of the district court be and is hereby affirmed upon the opinion of Judge Darr, 143 F. Supp. 671, sustaining appellees' motion for a summary judgment, which was adopted by the district court as its findings of fact and conclusions of law.